Citation Nr: 0414858	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  98-03 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation higher than 70 
percent disabling for post-traumatic stress disorder (PTSD).  

2.  Whether a substantive appeal as to the issue of 
entitlement to an earlier effective date for a total rating 
based on individual unemployability was timely filed.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from May 1964 to 
April 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO granted entitlement to service 
connection for post-traumatic stress disorder (PTSD) and 
assigned an initial schedular rating of 50 percent from April 
10, 1996.  The veteran appealed the initial rating assigned.  
Subsequent RO rating decisions of January 1999 and February 
1999, respectively, raised the initial schedular evaluation 
to 70 percent and assigned a total rating for compensation 
purposes based on individual unemployability (TDIU), the 
effective date of both ratings being April 10, 1996.  

In March 2001 the Board remanded the appeal as to the initial 
rating for PTSD to the RO for additional evidentiary 
development and readjudication.  The RO subsequently 
continued its prior denial of a rating higher than 70 percent 
and returned the case to the Board for further review on 
appeal.  

During the course of the appeal as to the initial rating for 
PTSD the veteran raised the additional issue of entitlement 
to an earlier effective date for his compensation award.  In 
view of prior adjudication of this issue, the Board has 
determined that the issue of whether the veteran has filed a 
timely substantive appeal following a prior denial of an 
earlier effective date must be addressed.  

Specifically, in February 1999 the RO initially denied an 
earlier effective date for the individual unemployability 
rating.  In remanding the PTSD rating issue in March 2001, 
the Board pointed out that an April 1999 statement from the 
veteran had indicated an intention to "appeal the date of 
onset" (of the individual unemployability rating) and had 
referred to "a clear and unmistakable error," the nature of 
which he did not clarify.  The matter was referred to the RO 
for appropriate action.  



The RO accepted the April 1999 statement as a notice of 
disagreement with the April 1996 effective date of the 
individual unemployability rating and issued a statement of 
the case (SOC) as to that issue.  The veteran did not 
thereafter submit a substantive appeal (VA Form 9 or 
equivalent) within the period of time specified by law.  See 
38 U.S.C.A. § 7105(b)(1)(d)(3); 38 C.F.R. § 20.302(b)(c) 
(2003) (A substantive appeal must be filed within 60 days 
from the date of mailing of the SOC or supplemental statement 
of the case (SSOC) by the RO, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later).  

In a March 2004 submission entitled Legal Arguments in 
Support of Appeal, the veteran's attorney set forth the legal 
basis for the contention that the individual unemployability 
rating should have been made effective from 1994 or 1995.  

The Board addresses the question of whether this document may 
be accepted as a timely substantive appeal to perfect the 
appeal of the RO's February 1999 effective date decision in 
the remand portion of this decision.  

The appeal as to whether a substantive appeal as to the issue 
of whether a substantive appeal as to the issue of 
entitlement to an earlier effective date for a TDIU was 
timely filed is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


FINDING OF FACT

The competent and probative evidence shows that the veteran 
is totally disabled socially and occupationally, and is 
demonstrably unable to obtain or retain employment due to his 
PTSD.


CONCLUSION OF LAW

The criteria for an initial 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from May 1964 to April 
1967.  He trained and served as a teletype operator, and 
performed a tour of duty in Vietnam.  His decorations include 
a Vietnam Campaign Medal with Device and a Vietnam Service 
Medal with 2 Stars.

Entitlement to service connection for PTSD was previously 
denied by the RO in August 1995.

On file are VA treatment reports which show that the veteran 
attended the PTSD Support Group program during the mid-
1990's.

VA conducted a PTSD psychiatric examination of the veteran in 
May 1997.  The examination concluded in a diagnosis of PTSD.  
The Global Assessment of Functioning score was 45.  It was 
reported that he had been unemployed since 1979 and was 
receiving disability benefits from the Social Security 
Administration.  He reported recurrent episodes of depression 
and involved himself only in solitary activities.

In June 1997 the RO determined that new and material evidence 
to reopen a claim of entitlement to service connection for 
PTSD had not been submitted.

The veteran provided oral testimony before a Hearing Officer 
at the RO in August 1997.  A transcript of his testimony has 
been associated with the claims file.

A July 1997 psychological assessment concluded in a diagnosis 
of PTSD.  The veteran related several instances of combat 
activity.

In December 1997 the RO issued a rating decision wherein it 
granted entitlement to service connection for PTSD with 
assignment of a 50 percent evaluation effective April 10, 
1996.

Associated with the claims file is a substantial quantity of 
VA mental health clinical records referable to evaluations of 
the veteran for the most part from the mid 1990's.  A July 
1998 report shows the veteran was considered unable to obtain 
or retain employment.  The diagnosis accounting for the above 
finding was PTSD.  The GAF provided was 38.

In November 1998 the veteran provided oral testimony before a 
Hearing Officer at the RO.  A transcript of his testimony has 
been associated with the claims file.  He discussed the 
disabling manifestations of PTSD and its adverse effects on 
his daily functioning.  It was pointed out that the veteran 
had been receiving disability benefits from the Social 
Security Administration since 1979 for emotional problems, 
not physical problems.

In a November 1998 employment/education information statement 
the veteran reported that he had last worked in January 1979, 
and had had occupational experience as a laborer.

In January 1999 the RO granted entitlement to an increased 
evaluation of 70 percent for PTSD effective April 10, 1996.

In February 1999 the RO granted entitlement to a TDIU 
effective April 10, 1996.

VA conducted a PTSD examination of the veteran in August 
2001.  In pertinent part, the examination report shows that 
the veteran reported living alone and taking care of all of 
his needs.  He had not worked since 1979 due to PTSD.  
Objective findings disclosed that his speech was of normal 
rate, volume, and coherent.  Thoughts were organized, and 
comprehensible.  Memory, recall and concentration were fairly 
good.  As to clothing he was described as disheveled and 
rumpled, as was physical appearance.  PTSD was diagnosed and 
the GAF score was 40.  The examiner recorded that there had 
been a slight worsening of the veteran's condition.  

In July 2002 the examiner provided an addendum to his August 
2001 examination report.  The examiner pointed out that he 
could not certify as had been reported by the veteran that he 
had been unable to work since 1979 because of PTSD.  The 
examiner noted that based on the symptoms provided by the 
veteran and his own observations, he did not feel that they 
were of such magnitude as to preclude employment.

On file is a report from a VA psychiatrist dated in November 
2002.  She noted that the veteran was unemployable due to 
psychological problems.  She stated that he suffered from 
PTSD due to traumatic events that occurred while he was 
stationed in Vietnam.  These symptoms included depression, 
night terrors, memory loss, impoverished relationships, anger 
problems, isolation, hypervigilance, panic attacks, inability 
to maintain a job due to problems with authority figures, and 
sleep problems to the extent that he never gets a decent 
night's sleep because of nightmares.  

She noted that the veteran suffers from anxiety which made 
him fearful of going to sleep and going to places where there 
are a lot of people.  He had anger problems which were 
exacerbated by stressful situations and he had memory 
problems which were permanent and a well known result of 
PTSD.  In addition, he suffered from severe depression.  It 
was unlikely that he could maintain a job in the future.


General Initial Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  



In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The United 
States Court of Appeals for Veterans Claims (CAVC) has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The CAVC has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).




When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


PTSD

The criteria for rating mental disorders were amended 
effective November 7, 1996. 

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative judicial 
process has been concluded, the version more favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Since the veteran's claim was filed prior to November 7, 
1996, his psychiatric disorder must be evaluated under both 
the old and new criteria, as appropriate, to determine which 
version is more favorable to him.  See VAOPGCPRC 3-00.  


As to the effective date of disability compensation award, 38 
U.S.C. 5110(g) provides: "[W]here compensation, dependency 
and indemnity compensation, or pension is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but no earlier than the effective date 
of the Act or administrative issue."  DeSousa v Gober, 10 
Vet. App. 461, 467 (1997).  See also McCay v. Brown, 9 Vet. 
App. 183, 187 (1996) ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

Prior to November 7, 1996, the provisions of 38 C.F.R. § 
4.129 pertaining to social inadaptability provided that 
social integration was one of the best evidences of mental 
health and reflected the ability to establish (together with 
the desire to establish) healthy and effective interpersonal 
relationships.  However, in evaluating impairment resulting 
from the ratable psychiatric disorders, social inadaptability 
was to be evaluated only as it affected industrial 
adaptability.  Id.

The principle of social and industrial inadaptability as the 
basic criterion for rating disability from the mental 
disorders contemplated those abnormalities of conduct, 
judgment and emotional reactions that affect economic 
adjustment, i.e., that produce impairment of earning 
capacity.  Id.

Prior to November 7, 1996, the provisions of 38 C.F.R. § 
4.130 pertaining to evaluation of psychiatric disability 
provided that the severity of disability was based upon 
actual symptomatology, as it affected social and industrial 
adaptability.  Two of the most important elements to consider 
were time lost from gainful work and decrease in work 
efficiency.  Id.

The provisions of 38 C.F.R. § 4.130 provided that the rating 
board must not underevaluate the emotionally sick veteran 
with a good work record, nor must it overevaluate his or her 
condition on the basis of a poor work record not supported by 
the psychiatric disability picture.  Id.  It was for this 
reason that great emphasis was placed upon the full report of 
the examiner's description of actual symptomatology.  Id.



The examiner's classification of the disease as "mild," 
"moderate," or "severe" was not determinative of the degree 
of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency would be.  Id.

The old schedular provisions of Diagnostic Code 9411, 
applicable to PTSD claims, require that evaluation would be 
based on certain criteria.

A 100 percent evaluation was warranted for the existence of 
one of the following conditions: the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities resulting in profound retreat from mature 
behavior; or the veteran was demonstrably unable to obtain or 
retain employment.  

Hence, these rating criteria set forth three independent 
bases for granting a l00 percent evaluation, pursuant to 
Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. App. 95 
(1994).  

When the ability to establish and maintain effective or 
favorable relationships with people was severely impaired, 
and the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment, a 70 percent rating was 
assignable.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) 
(repealed effective November 7, 1996).

When the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired, and by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment, a 
50 percent rating was assigned.  Id.




Under the old criteria, there were additional guidelines for 
evaluating PTSD, i.e., social impairment per se was not to be 
used as the sole basis for any specific percentage 
evaluation, but was of value only in substantiating the 
degree of disability based on all the findings.  38 C.F.R. § 
4.132, Note (1) (1996) (repealed effective November 7, 1996).  

Additionally, social inadaptability was to be evaluated only 
as it affects industrial adaptability.  38 C.F.R. § 4.129 
(1996) (repealed effective November 7, 1996).

The revised rating criteria for PTSD under Diagnostic Code 
9411 contemplate that a 50 percent evaluation is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  


A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 (2003) demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

It is not required to find the presence of all, most, or even 
some, of the enumerated symptoms recited for particular 
ratings.  Id. 

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2003) is not restricted 
to symptoms provided in that diagnostic code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.


If the evidence demonstrates that a claimant suffers symptoms 
or effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the revised criteria when evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126 (2003).

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) [citing American Psychiatric Association, 
Diagnostic And Statistical Manual For Mental Disorders 32 
(4th ed. 1994)] (DSM-IV)].  

GAF scores ranging between 71 to 80 reflect that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) and result in no more than slight impairment 
in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  DSM-IV at 32.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Id.
Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.


Analysis

Preliminary Matter: Duty to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to an 
initial disability rating in excess of 70 percent for PTSD 
with depression, and a TDIU has been properly undertaken.  
The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of the benefits sought on appeal.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.


Initial Increased Evaluation

As the veteran is unemployed, the Board will consider whether 
he is unable to work because of his PTSD, as well as whether 
his service-connected psychiatric disability has rendered him 
totally disabled on both social and occupational bases.  That 
question involves both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein).




It is clear from the record that the veteran's psychiatric 
problems have accounted for the most part for his current 
limited contacts in his daily life situation.  He has been in 
receipt of Social Security disability benefits because of 
psychiatric problems since 1979.  The Board notes that the 
veteran's GAF scores have ranged for the most part from the 
high 30's to the mid 40's.  

Those GAF scores appear to include depression as a 
manifestation of PTSD, and such has been so expressed by a 
competent professional of record.  When it is not possible to 
separate the effects of a service-connected disorder and a 
nonservice-connected disorder, the principle of reasonable 
doubt dictates that such signs and symptoms be attributed to 
the service-connected disorder.  Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).

The more recently dated medical documentation is 
contradictory as to whether PTSD has been productive of the 
veteran's inability to work.  Such contradiction is not a 
critical factor in the veteran's overall clinical picture.  
The most recent opinion of record clearly attributes the 
veteran's social as well as his occupational disablement 
solely to PTSD.  This probative medical opinion definitively 
rests the onus of the veteran's apparent longstanding social 
isolation, inability to hold a job, and depression on his 
service-connected PTSD.  The immediately previous medical 
opinion expresses some doubt as to whether PTSD accounts for 
the veteran's unemployment.

In any event, a longitudinal review of the claims file shows 
remarkable consistency with respect to social isolation and 
unemployment coinciding with treatment for PTSD and its 
disabling manifestations.

Such PTSD-related symptomatology in essence has rendered the 
veteran totally disabled on a social and occupational basis, 
and precludes him from being able to obtain and retain 
employment.

The evidence is at least in equipoise regarding whether the 
veteran is demonstrably unable to obtain or retain employment 
due to his PTSD, thereby warranting entitlement to a 100 
percent disability rating for PTSD effective from the date of 
the grant of service connection.  See U.S.C.A. § 5107; 38 
C.F.R. §§ 4.3, 4.7, 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996); Alemany, supra.

As a 100 percent disability rating is warranted for PTSD 
under the old criteria for rating mental disorders, the Board 
does not need to consider whether a higher rating is 
warranted under the new criteria.  Additionally, as this is 
the initial evaluation, there is no basis for assignment of 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

ORDER

Entitlement to an initial 100 percent evaluation for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and to remand where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The VCAA among other changes in the law, expanded the VA 
notification and duty to assist obligations owed to 
claimants.  The CAVC has held that section 5103(a), as 
amended by the Veterans Claims Assistance Act of 2000 (VCAA) 
and § 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and to remand where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  

The record shows that the RO has not furnished the veteran an 
adequate VCAA notice letter.  Although an April 2001 RO 
letter contained a brief statement advising the veteran of 
the existence of the VCAA and the revised duty to assist, it 
did not conform to the notice provisions of the new law, 
particularly the requirements of Quartuccio.  

Accordingly, the Board believes that a remand is required to 
accord the RO an opportunity to furnish the appellant a VCAA 
notice letter and provide any additional VA assistance 
required to comply with the VCAA.  

Timeliness issue

The record shows that the veteran and his attorney have not 
had an opportunity to provide evidence and argument 
regarding the issue involving the timeliness of the 
substantive appeal as to the effective date issue.  Under 
38 C.F.R. § 20.101(d) (2003), when a jurisdictional defect 
is identified, the veteran and his attorney must be notified 
of its existence and granted a period of 60 days following 
such notice in which to present relevant written argument 
and evidence and to request a hearing to present oral 
argument on the jurisdictional question.  

The Board observes that additional due process and duty to 
assist requirements may apply pursuant to the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should allow the veteran 
and his attorney a period of 60 days in 
which to present relevant written 
argument and evidence and/or request a 
hearing to present oral argument 
regarding the issue of whether a 
substantive appeal was timely filed as to 
the issue of entitlement to an earlier 
effective date for a total rating based 
on individual unemployability.  





4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  If it has not been, the VBA 
AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

5.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should adjudicate the issue of whether a 
substantive appeal as to the issue of 
entitlement to an earlier effective date 
for a TDIU was timely filed.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the VBA AMC.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



